Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition seeking a writ of habeas corpus. The issues raised therein either were raised or could have been raised on defendant’s prior direct appeal or by a postjudgment motion pursuant to CPL article 440 (see, People ex rel. Johnson v Walker, 262 AD2d 1005, lv denied 93 NY2d 818, cert denied 528 US 1165; People ex rel. Batista v Walker, 198 AD2d 865, lv denied 83 NY2d 752). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Habeas Corpus.) Present — Wisner, J. P., Hurlbutt, Scudder and Kehoe, JJ.